Citation Nr: 0901269	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-04 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for gastroespohageal 
reflux disease (GERD), secondary to service-connected 
bilateral knee disorders.

2.  Entitlement to an initial rating in excess of 30 percent 
for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1986 to June 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from separate rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  Specifically, an April 2004 decision and notice 
of decision granted the veteran's claim for entitlement to 
service connection for depression, evaluating the disorder at 
30 percent disabling.  In June 2004, the veteran filed a 
timely Notice of Disagreement (NOD), seeking an increased 
initial rating for depression, and, in the same document, 
filed an additional claim for service connection for 
gastroespohageal reflux disease (GERD).  Subsequently, the RO 
issued a October 2004 rating decision denying the veteran's 
claim for service connection for GERD.  The veteran filed a 
timely NOD for the GERD claim in May 2005.  Subsequently, in 
December 2005, the RO provided a Statement of the Case (SOC) 
for both issues.  In January 2006 the veteran filed a timely 
substantive appeal to the Board regarding both claims on 
appeal.  Subsequently, in May 2006 and February 2007, 
respectively, the RO provided Supplemental Statements of the 
Case (SSOC's).  

The Board also notes that the veteran has submitted new 
evidence since the certification of this appeal to the Board 
on December 17, 2007.  The Board notes that one set of 
evidence, consisting of a letter from the veteran and 
attached materials, was mailed by the veteran on February 7, 
2008.  Because this evidence was submitted within the 90 days 
following the notification of certification, the Board may 
consider it without the need for a waiver or remand to the 
Agency of Original Jurisdiction.  See 38 C.F.R. § 20.1304(a) 
(2008).  Two additional pieces of evidence, consisting of VA 
medical and Social Security records, were also submitted 
after the certification date.  These pieces of evidence were 
each accompanied by a Motion to File Evidence out of Time, 
asking to have the evidence reviewed by the Board without a 
remand to Agency of Original Jurisdiction.  The Board grants 
the veteran's motions and will proceed to review the appeal 
with consideration of all of the relevant evidence in the 
claims files.  See 38 C.F.R. § 20.1304(b).  
The veteran did not request a hearing before the Board.

The issue of entitlement to service connection for GERD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 14, 2006, the veteran's service-
connected major depressive disorder more nearly approximated 
occupational and social impairment with reduced reliability 
and productivity; it was not manifested by deficiencies in 
most areas.  

2.  Since December 14, 2006, the veteran's major depressive 
disorder has more nearly approximated deficiencies in most 
areas of occupational and social functioning; it has not been 
productive of total social or industrial inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for a 
major depressive disorder, before December 14, 2006, but no 
more than 50 percent, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9434 (2008).

2.  The criteria for a staged rating of 70 percent for a 
major depressive disorder from December 14, 2006, but no more 
than 70 percent, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

a.  Duty to Notify.  The VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
veteran's status; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate VCAA notice in a claim for 
increased rating requires that the VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.

The Board finds that an October 2003 letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this 
letter, the veteran was informed about the information and 
evidence not of record that was necessary to substantiate his 
claim; the information and evidence that the VA would seek to 
provide; the information and evidence the claimant was 
expected to provide; and to provide any evidence in his 
possession that pertained to his claim.  This notice did not 
provide any information concerning the information required 
by Dingess and Vazquez-Flores; and such notice was not 
provided prior to the initial rating decisions in this 
matter.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board is cognizant 
of recent Federal Circuit decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, 487 F.3d 881 
(2007), the Federal Circuit held that any error by the VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Court, the burden shifts to the VA 
to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Court holding that an appellant 
before the Court has the initial burden of demonstrating 
prejudice due to VA error involving: (1) providing notice of 
the parties' respective obligations to obtain the information 
and evidence necessary to substantiate the claim; (2) 
requesting that the claimant provide any pertinent evidence 
in the claimant's possession; and (3) failing to provide 
notice before a decision on the claim by the agency of 
original jurisdiction. (Emphasis added.)  See also Simmons v. 
Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error regarding the claims, but such error is rebutted by the 
record.  Regarding the information required by Dingess, the 
RO cured the timing defect by providing complete notice 
containing this information in a March 2006 notice.  
Subsequent to the issuance of this notice, the RO re-
adjudicated the veteran's claims, as demonstrated by the May 
2006 SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-
78 (2006) (validating the remedial measures of issuing a 
fully compliant VCAA notification and re-adjudicating the 
claim in the form of a statement of the case to cure timing 
of notification defect).

The Court has held that an SSOC that complies with applicable 
due process and notification requirements constitutes a 
readjudication decision.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 541- 42 (2006) (Mayfield III); see also Prickett, 
supra (holding that a statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).  As the SSOC complied 
with the applicable due process and notification requirements 
for a decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Additionally, the veteran's depression disorder initially was 
service connected in an April 2004 rating decision from which 
this appeal comes before the Board.  Because Vazquez-Flores 
mandates a greater degree of specificity of the notice of the 
information and evidence required to substantiate a claim for 
an increased rating and since the claim for the assignment of 
a higher rating for depression is a downstream issue from 
that of service connection, Vasquez notice is not required.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 
19 Vet. App. 473, 491 (2006).  In Dunlap v. Nicholson, 21 
Vet. App. 112 (2007), the Court held that when the VA has 
granted a service connection claim and the veteran thereafter 
in his notice of disagreement challenges the rating assigned, 
as here, a duty to provide VCAA notification as to the higher 
rating issue does not attach because the higher rating 
challenge does not technically constitute a "claim," which 
would trigger VCAA notice duties.  Dunlap, supra, at 117 
(holding that "[w]hen [the claimant] filed his notice of 
disagreement after his service-connection award, his claim 
had been more than substantiated, and section 5103(a) 
[notice] was no longer required").  In Goodwin v. Peake, 22 
Vet. App. 128 (2008), the Court addressed whether the holding 
in Dunlap v. Nicholson, 21 Vet. App. 112 (2007), that held 
that once a claim has been substantiated the veteran must 
demonstrate how the notification error affected the essential 
fairness of the adjudication, survived the U.S. Court of 
Appeals for the Federal Circuit's (Federal Circuit) decision 
in Sanders v. Nicholson, 487 F.3d 881 (2007).  The Court 
reaffirmed its holding in Dunlap by reiterating "where a 
claim has been substantiated after the enactment of the VCAA, 
[the veteran] bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Although Goodwin dealt with an earlier effective 
date claim, the Board notes that the establishment of a 
disability rating is also a downstream element. 

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the veteran does not have the 
burden of showing prejudice, the record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the veteran.  The evidence of 
record indicates that the VA acquired the veteran's service 
medical records to assist the veteran with his claim.  There 
is no indication of any additional relevant evidence that has 
not been obtained.  As the RO afforded the veteran several VA 
psychiatric examinations that were thorough in nature and 
adequate for rating his service-connected psychiatric 
disorder during the entire period of time at issue, there is 
no duty to provide an additional psychiatric examination or 
medical opinion.  38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Factual Background

The veteran's July 1986 service entry medical examination 
notes that, upon examination, he was found psychologically 
normal.  Service medical records contain no notation 
regarding treatment for a mental disorder during service.  A 
March 1987 service medical board report indicates that the 
veteran was recommended for discharge from service due to 
knee injuries incurred therein.

In a January 1990 rating decision, the VA granted service 
connection for the veteran's bilateral knee disorder.

In a September 2003 VA medical record, the veteran reported 
that he was feeling angry and irritable at times, tended to 
isolate himself when upset, and missed work.  He experienced 
mood swings and some compulsive behavior, such as handwashing 
and checking of doors.  He had rare panicky and suicidal 
thoughts, but had made no attempts to harm himself.  The 
examiner found the veteran to be alert, oriented, neatly 
groomed, and in no acute distress.  His speech was relevant, 
he was a good historian, and showed no thought disorders or 
delusions.  He indicated no suicidal or homicidal ideation.  
His mood was somewhat down and anxious.  The assessment was 
depression, not otherwise specified, rule out major 
depression.  The GAF score was approximately 55 to 60.  

In an October 2003 VA medical report, the veteran reportedly 
said that he was frustrated with the pain caused by his leg 
disorder and its affect on his life.  The Axis I diagnosis 
was adjustment disorder with depressive symptoms.  He 
received a GAF score of 65.

Subsequent VA records indicate treatment for the diagnosed 
adjustment disorder with depressive symptoms.  In a December 
2003 VA medical record, the veteran stated that he had 
experienced a panic attack while driving, requiring him to 
pull over to the side of the road until he recovered his 
bearings.  In a subsequent December 2003 VA medical record, 
the examiner noted that the veteran began crying during the 
interview and was unable to compose himself for several 
minutes.  

In a March 2004 VA examination report, the veteran reportedly 
stated that he had first noticed symptoms of depression two 
years prior to the examination when his wife told him that he 
was becoming withdrawn and irritable.  The veteran indicated 
that he felt a lack of interest in things that that he had 
formerly enjoyed, due to the limitations caused by his knee 
disorders.  He reported some feelings of hopelessness; some 
suicidal ideation, but no intent to harm himself; crying 
without reason; a loss of interest in attending family 
events; a lack of sexual interest; little interaction with 
his wife; and a positive relationship with his nine-year-old 
daughter.  At work, he had been given three verbal 
counselings in the past 12 months due to conflicts with his 
coworkers.  In the mental status examination, the examiner 
noted that the veteran's memory was satisfactory; that he was 
oriented in all spheres; that his speech was emotional and 
tearful at several points throughout the examination; that 
his thought process production was spontaneous and abundant; 
that his continuity of thought contained some rambling; and 
that he was goal directed when refocused by the examiner.  He 
showed no suicidal or homicidal ideations; and did not seem 
to have any delusions, ideas of reference or feelings of 
unreality.  His abstract ability and concentration were both 
satisfactory.  Subjectively, he complained of problems of 
concentration, during which his mind would "go blank" for 
up to 40 seconds.  The examiner found the veteran's mood to 
be depressed and his range of affect restricted.  He was 
alert, responsive and cooperative; with good judgment and 
insight.  The Axis I diagnosis was depressive disorder 
secondary to the service-connected knee condition.  He 
received a GAF score of 65.

In an April 2004 VA medical record, the veteran reported 
feeling increased anger and a negative mood.  He said that he 
had become increasingly detached to his wife.  He reported 
feeling hopeless about the marriage, and indicated that he 
did not have many emotions or feelings about the situation.  
His thoughts appeared less organized than usual, he appeared 
very distracted, his mood was depressed, and his affect was 
flat.  The Axis I diagnosis was depressive disorder secondary 
to the service-connected knee condition.  He received a GAF 
score of 55.  

In a June 2004 VA medical record, the examiner found the 
veteran to be agitated and scattered during the interview.  
The veteran reported feeling frustrated and wanted to be 
alone all the time.  He found himself coping with anger 
towards his wife by driving his car at dangerous speeds.  He 
received a GAF score of 55.  

In an August 2004 VA mental examination report, the veteran 
reportedly stated that he was experiencing greater problems 
due to his irritability, especially with his spouse and at 
work.  He also indicated that, two months prior, he was 
involved in a road rage incident, during which he tried to 
chase another individual, presumably another driver.  He 
reported that he was experiencing marital stress and that he 
had stopped participating in his daughter's activities.  He 
indicated that he was making errors at work due to loss of 
focus and concentration; and recalled experiencing work-
related stress caused by his irritability.  The veteran 
expressed some suicidal ideation, but no intention to harm 
himself.  His speech was emotional throughout the 
examination.  His thought process production was spontaneous 
and abundant; and his continuity of thought contained some 
rambling.  He was goal-oriented and relevant.  He indicated 
no delusions, ideas of reference or feelings of unreality.  
He complained of problems with concentration and focus.  His 
abstract ability and concentration were satisfactory during 
examination.  His mood was irritable; and his range of affect 
restricted.  He was alert, responsive and cooperative; and 
his judgment and insight were good.  The Axis I diagnosis was 
depressive disorder secondary to the service-connected knee 
condition.  He received a GAF score of 55.

In a November 2004 letter, the veteran stated that he was had 
a flattened affect, panic attacks at least two to three times 
per week, difficulty in understanding complex commands, and 
continual thoughts of suicide.  He indicated that the VA 
examiners were not writing his statements correctly.  He 
reported memory difficulties, impaired judgment and impulse 
control, indicated by road rage.  He said he was neglecting 
his appearance and hygiene, had impaired abstract thinking, 
disturbances of motivation and mood, and difficulties at 
home, including problems with his wife and the loss of his 
relationship with his daughter.

In a February 2005 statement, the veteran reported that he 
had panic attacks three to four times per week and suicidal 
thoughts all day long.

Upon a December 14, 2006 VA mental examination, the veteran 
reportedly indicated that he had significant problems with 
anger and irritability that had increased since the last 
rating examination.  He said his temper was frequent, but 
short-lived.  Although he tried to manage his anger, he had 
an altercation in which he struck the glass of a stranger's 
car in a parking lot while attempting to hit the individual.  
He continued to experience a loss of interest in former 
activities and some feelings of hopelessness.  He reported an 
increase in the frequency of his suicidal ideation, stating 
that he now had those thoughts two to four times a week.  He 
indicated that he had no intention of self-harm.  He 
continued to have a decreased interest in interaction with 
his family.  Although he was married to his wife, they had 
experienced a separation lasting three to four months and his 
wife was talking about divorce.  He indicated that his 
relationships had deteriorated due to his anger and 
irritability and his lack of interest in participating in 
activities.  In a report of mental status, the examiner found 
the veteran's memory to be satisfactory; that he was oriented 
in all spheres; and that his speech was rapid in rate, 
somewhat pressured in delivery, normal as to tone, and 
emotional in delivery.  Thought process production was 
spontaneous and abundant; continuity of thought contained 
some rambling; and the veteran was goal-directed and relevant 
for the most part.  He showed no suicidal or homicidal 
ideations; and did not seem to have any delusions or feelings 
of unreality.  His abstract ability and concentration were 
satisfactory; his mood was dysphoric; and his range of affect 
restricted.  He was alert, responsive, and cooperative.  His 
judgment was adequate and insight was good.  The Axis I 
diagnosis was depressive disorder.  He received a GAF score 
of 50.  The examiner stated that, from the veteran's 
subjective reports and the medical records reviewed, the 
veteran's depression had increased in terms of intensity and 
frequency of symptomatology since the last rating decision.

In an October 2008 VA examination report, the veteran 
reported not attending family functions and feeling a great 
deal of irritability around people.  He stated that he 
avoided any type of crowd.  He noted a tendency to lock and 
relock things, indicating that he would often leave the house 
and then return to check that the doors were locked.  He also 
noted frequently washing his hands as well, an activity that 
had increased in frequency over the past few months.  He 
reported attempting to pull a man out of his vehicle when 
that person took up too much room in a parking spot.  He also 
recalled pushing a man at the grocery store after their 
shopping cars bumped into each other.  He reported that he 
had been reprimanded at work for not getting along with 
others, before he medically retired in May 2006.  He stated 
that he might be able to work again in a sedentary position, 
but noted that he was afraid of working with others due to 
his irritability with people.  He said that he could work 
only if he was given little supervision and was able to take 
breaks as needed.  He reported taking a volunteer position at 
a charity, only to leave when introduced as the new boss to 
fellow employees.  He explained that he didn't want to be 
anybody's boss, but rather desired to be left alone.  He 
indicated that his relationship with his wife was strained 
and that they had been sleeping in separate beds for a year.  
He reported having a strained relationship with his daughter, 
due to the fact that she was a teenager, and minimal contact 
with his more distant relations.  He stated that he had few 
friends, preferring to be alone.  He was able to cook, clean, 
run errands, perform chores, and dress and groom himself.  He 
acknowledged suicidal thoughts, but said he had no plans to 
harm himself. 

The examiner noted that the veteran was well groomed and his 
mood was euthymic.  His affect was guarded; and his eye 
contact minimal.  His speech was normal in rate and volume.  
There was no evidence of a psychotic disorder.  Judgment and 
insight were fair and impulse control satisfactory.  His 
cognitive abilities appeared average.  The Axis I diagnosis 
was depressive disorder.  He received a GAF score of 46.  The 
examiner noted that the veteran had experienced an increase 
in difficulties with social isolation and irritability; and 
an increase in anxiety manifested by compulsive behavior.  
These struggles were found to be in the severe range.

III.  Law and Regulations.
 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  Regarding the issue 
of an increased rating for the service-connected depression, 
the Board notes that the veteran has challenged the initial 
disability rating by seeking appellate review.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating); see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (discussing aspects of a claim for 
increased disability rating). Separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, 12 
Vet. App. at 126.

Depression is evaluated under the general rating formula for 
mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this general rating formula, a 30 percent rating 
is for consideration where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.) 

A 50 percent evaluation is warranted if evidence shows 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where the evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

It is also pertinent to point out that the symptoms recited 
in the criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, 
the adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF 
from 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with co-workers).  A 
GAF of 41 to 50 is defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV, at 32; Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

IV.  Analysis. 

a.  Prior to December 14, 2006.  The Board finds that, prior 
to December 14, 2006, the veteran's disorder met the criteria 
for a 50 percent rating.  The record from that time indicated 
a restricted affect; disturbances of motivation and mood, in 
the form of irritability and frequent crying spells, and 
noted difficulty in establishing and maintaining effective 
work and social relationships, indicated by difficulties at 
work and a lack of interaction with his wife.  Although the 
March 2004 examiner assigned a GAF score of 65, the August 
2004 examination report and many other VA medical records 
from this rating period include a GAF score of 55.  A 55 
score is consistent with moderate symptomatology or 
occupational and social impairment with reduced reliability 
and productivity.  38 C.F.R. § 4.130, Diagnostic Code 9411; 
Carpenter, supra.  As such, the Board finds that the 
veteran's disorder for this rating period meets the criteria 
for a 50 percent rating.  

The Board finds that the veteran is not entitled to a 70 
percent evaluation for this period because the objective 
evidence, on the whole, does not indicate occupational and 
social impairment, with deficiencies in most areas.  He was 
not noted to have intermittently illogical, obscure, or 
irrelevant speech.  Although he experienced panic attacks, he 
was not diagnosed as having near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  The record does not include 
evidence indicating spatial disorientation; and neglect of 
personal appearance and hygiene.  Although the veteran has 
noted desires to isolate himself, the Board notes that he was 
able to work during this time and was not known to act out 
violently.

Overall then, the veteran's thoughts and activities, for the 
period before December 14, 2006, when reviewed in relation to 
the record as a whole, do not demonstrate a disability 
picture most nearly approximated by the next higher 70 
percent evaluation for depression.  As the preponderance of 
the evidence is against the claim for such a rating, the 
benefit of the doubt rule is not applicable to this aspect of 
the appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

b.  From December 14, 2006.  For the period from December 14, 
2006, the Board finds that a 70 percent evaluation is 
warranted.  The objective evidence from that time indicates a 
worsening of the veteran's symptoms, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, and mood.  Records indicate that the veteran's 
obsessional rituals, such as handwashing, interfered with 
routine activities; and that he experienced depression 
affecting the ability to function independently, 
appropriately and effectively.  He had impaired impulse 
control, including unprovoked irritability with periods of 
violence; and difficulty in adapting to stressful 
circumstances including a noted inability to be in a work 
setting.  The examiners noted that he had an inability to 
establish and maintain effective relationships, due to his 
isolation.  The veteran's GAF scores for this period, 50 and 
46, respectively, are consistent with serious symptomatology 
or impairment in social, occupational, or school functioning.  
38 C.F.R. § 4.130, Diagnostic Code 9411; Carpenter, supra.  
As such, the Board finds that the veteran's disorder for this 
rating period meets the criteria for a 70 percent rating,

The Board finds that the veteran is not entitled to the next 
highest 100 percent rating for this period.  Although the 
veteran's speech was noted to be somewhat rambling during the 
December 2006 VA examination, the medical evidence does not 
indicate gross impairment in thought processes or 
communication during this period.  The competent evidence 
also fails to establish persistent delusions or 
hallucinations; disorientation as to time or place; or an 
inability to remember his name or those of his close 
relations.  Moreover, the veteran was noted by each examiner 
to be properly groomed for each interview.  The evidence of 
record also fails to reveal grossly inappropriate behavior or 
show that the veteran was a persistent danger to himself or 
others.  The veteran admitted to lapses caused by 
irritability, but had not caused any physical harm to anyone 
else.  Additionally, although the veteran has expressed 
suicidal thoughts, he has expressed no actual suicidal plan.  

The psychiatric evidence does not show total social or 
industrial impairment.  Overall then, the veteran's thoughts 
and activities, for the period from December 14, 2006, when 
reviewed in relation to the record as a whole, do not 
demonstrate a disability picture most nearly approximated by 
the next higher 100 percent evaluation for depression.  As 
the preponderance of the evidence is against the claim for a 
100 percent rating for this rating period, the benefit of the 
doubt rule is not applicable to this part of the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

c.  Extraschedular Ratings.  The Board finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2008).  There has been no showing by 
the veteran that his service-connected depression, by itself, 
has necessitated frequent hospitalizations beyond that 
contemplated by the rating schedule or has, by itself, caused 
a marked interference with the veteran's employment.  In the 
absence of such factors, the criteria for submission for 
consideration for the assignment of an extraschedular rating 
for his depression pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating of 50 percent for depression, but no more 
than 50 percent, from September 29, 2003 to December 14, 
2006, is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.

A staged rating of 70 percent for depression, but no more 
than 70 percent, from December 14, 2006, is granted, subject 
to the law and regulations governing the payment of VA 
monetary benefits.


REMAND

A determination has been made that additional evidentiary 
development is necessary for the development's claim to 
secondary service connection for GERD.  38 C.F.R. § 19.9 
(2008).  Accordingly, further appellate consideration will be 
deferred and this case is remanded for action as described 
below.

A March 2001 VA medical record shows that the veteran 
reportedly stated that he had severe heartburn that would 
wake him up at night during the previous month.  He recalled 
waking up one night with acid in his mouth.  No diagnosis was 
made.

An April 2002 VA medical record includes GERD in a list of 
the veteran's chronic conditions.

An October 2002 VA medical record includes a computerized 
radiographic  report of the veteran's upper gastrointestinal 
(GI) tract.  The examiner noted a small esophageal hiatus 
hernia of the sliding type, but no other intrinsic or 
extrinsic abnormality was found.  

In a June 2004 statement, the veteran stated that the 
medication prescribed for his service-connected knee 
disorders had caused a chemical change and imbalance in his 
digestive tract, resulting in a permanent tear in his upper 
gastrointestinal (GI) tract.  He stated that this ultimately 
caused the GERD.  

With the June 2004 statement, the veteran submitted a letter, 
purportedly written by a doctor of pharmacology.  The letter 
is not dated and contains no identifying information for the 
author other than her name and position.  The author 
indicated that she had reviewed the veteran's medication list 
and had found that several on the list can increase the risk 
for GERD.  She stated that medications classified as non-
steroidal anti-inflammatory drugs (NSAID's) increased the 
risk of patients to developing dysphagia, heartburn, and 
ulcers, all symptoms associated with GERD.  She stated that, 
in her professional opinion, the GERD was more likely than 
not a residual effect from the medication prescribed to him 
for his service-connected disabilities.  

In an August 2004 VA examination report, the veteran reported 
that he had first experienced heartburn in 1998.  In 1999 and 
2000, the veteran had reflux at night, including a burning 
sensation in his mouth, causing coughing jags, and a sore 
throat.  He reported that he still had heartburn on a daily 
basis, with reflux up into his throat approximately one or 
two times per month.  Physical examination noted that the 
veteran's abdomen was soft, with no organomegaly, mild 
tenderness in the left lower quadrant, and moderate 
tenderness in the epigastric area.  The examiner noted that 
the October 2002 upper GI report demonstrated an esophageal 
hiatal hernia.  The impression was GERD, most likely caused 
by a sliding hiatal hernia.  The examiner noted that the 
condition had most likely been worsened by medications that 
the veteran was taking, along with service-connected 
degenerative joint disease, which limited his activity, 
causing a weight gain.

In a December 2006 VA medical examination report, the veteran 
reportedly stated that, from 1986 to 2002, he was given 
NSAID's for his service-connected knee disabilities.  He was 
asymptomatic until he first indicated that he had abdominal 
pain after reading a circular regarding the side effects 
NSAID's.  At that point, he began stating that he had 
epigastric pain.  He said that currently he had pyrosis and a 
substernal sensation of burning, along with occasional 
cramping, epigastric pain, and tenderness or a hunger pain, 
in the absence of dysphagia for solid or liquids.  He did 
have pyrosis in the absence of hematemesis or melena.  He was 
equivocal regarding any reflux or regurgitation though he did 
have nausea without vomiting.  Physical examination noted 
equivocal epigastric tenderness without rebound or referral.  
Bowel sounds were unremarkable.  No abdominal bruits were 
evident.  

The examiner noted that she had reviewed the October 2002 
upper GI report.  The examiner stated that there was a hiatus 
hernia between 1986 and 2002 in which the veteran was 
asymptomatic regarding his NSAID therapy.  In her opinion, 
she stated that the veteran had not had a definitive 
diagnosis of GERD, either clinically or endoscopically.  
Considering the hiatus between 1986 and 2002 in which the 
veteran was essentially asymptomatic for GERD during NSAID 
therapy, the examiner found that the proximity of the 
relationship of the reportedly increased manifestations of 
the veteran's claimed GERD disorder to the veteran's service-
connected knee disorders could not be determined.  She noted 
that, although multiple established articles had been written 
regarding the relationship between NSAID's and gastritis and 
duodenal ulcers, only one tangential article on the incidence 
and precipitation factors of GERD syndrome gave a tangential 
relationship of NSAID's to GERD.  The diagnosis was a small, 
sliding esophageal hiatus hernia without a definitive 
diagnosis of GERD.  

The Board finds that the competent medical evidence is 
conflicting as to whether the veteran's GERD was caused by or 
etiologically related to his service-connected knee 
disorders.  Specifically, the undated letter, reportedly from 
a doctor of pharmacology, states that the veteran's 
medications most likely caused his GERD disorder; the August 
2004 VA examination, which included a diagnosis of GERD, 
found that the GERD was caused by a hiatal hernia, and that 
the disorder was most likely worsened by his medications and 
a service-connected degenerative joint disease; and the 
December 2006 VA medical exam reported that the veteran had 
never been diagnosed with GERD and medical literature did not 
appear to support the contention that it could be related to 
his medication.  In reviewing this evidence, the Board notes 
that the undated doctor's letter does not contain any 
identifying information for the examiner other than her name, 
apparently was written without the benefit of a review of the 
veteran's claims file, and did not note any physical 
examination of the veteran.  Moreover, in the August 2004 VA 
examination report, the examiner noted that the veteran's 
disorder was connected to a service-connected degenerative 
joint disease when no such disorder had been service-
connected.  He also indicated that he thought that the 
veteran's medication was worsening the veteran's GERD without 
noting the specific medication the veteran was taking and 
explaining the medical basis for his findings.  Finally, the 
December 2006 VA medical examination reported that the 
veteran had not been diagnosed with GERD previously.  
However, in this report, the examiner fails to mention either 
the undated letter or the August 2005 examination that 
included a GERD diagnosis.  

In view of the foregoing, it is the Board's judgment that the 
claims file must be sent to a VA medical examiner, preferably 
a gastroenterologist, who has not been associated with this 
claim previously, for a medical opinion regarding whether the 
veteran has a gastrointestinal disorder, to include GERD and 
whether or not it is etiologically related to the medications 
prescribed for his service-connected knee disorder.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In making 
his determination, the veteran should review the entire 
claims file, including the undated letter from the doctor of 
pharmacology, and the August 2004 and December 2006 VA 
examination reports; and should note each in his opinion.  

Additionally, in reviewing the record, the Board notes that 
the veteran initially reported symptoms of GERD in a March 
2001 VA medical report.  Specifically, in this document, he 
mentioned having heartburn and apparent acid reflux.  An 
April 2002 VA medical record indicates that the veteran had a 
history of GERD.  As such, the record does not include an 
initial diagnosis for this condition.  Because the diagnosis 
of GERD is relevant to this matter, the Board requests that 
the AMC/RO insure that all VA medical records, dated March 
2001 and April 2002, are associated with the record prior to 
the veteran's examination.  38 U.S.C.A. § 5103A(c)(2) (West 
2002).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the veteran an additional 
notification letter. See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. § 
3.159.

The veteran must also be notified of the 
information and evidence needed to 
substantiate a claim for secondary service 
connection. The veteran should be provided 
with a copy of 38 C.F.R. § 3.310 and the 
amendment to that regulation, effective 
October 10, 2006.

2.  The AMC/RO should attempt to obtain 
all copies of treatment records for the 
veteran at VA facilities for the time 
period lasting between March 2001 and 
April 2002.

3.  The veteran's claims file, including a 
copy of this Remand and any evidence 
procured as a result of this Remand, 
should be sent to a VA physician, 
preferably a gastroenterologist for a 
medical opinion.  Following a review of 
the relevant medical evidence in the 
claims file, to include the undated letter 
from the doctor of pharmacology, and the 
August 2004 and December 2006 VA 
examinations, an interview, and a physical 
examination, the physician must address 
the following:

1.  Does the veteran have an upper 
gastrointestinal disorder, to include 
GERD?

2.  Is it at least as likely as not (50 
percent or greater probability) that 
any upper gastrointestinal disease that 
is currently present, to include GERD, 
was caused or aggravated by medications 
taken to treat the veteran's service 
connected bilateral knee disorder?

In answering the above question, the 
physician must comment on the undated 
letter from the doctor of pharmacology, 
and the August 2004 and December 2006 
VA examinations.  

The physician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

The physician is also requested to provide 
a rationale for any opinion expressed.  If 
a conclusion cannot be reached without 
resort to speculation, the physician 
should so record in the examination 
report. 

3.  Thereafter, the veteran's claim for 
service connection for an upper 
gastrointestinal disorder, to include 
GERD, on a secondary basis must be 
adjudicated on the basis of all of the 
evidence of record and all governing legal 
authority.

If the benefit sought on appeal remains 
denied, the veteran and his representative 
must be provided with a supplemental 
statement of the case.  This supplemental 
statement of the case must include 38 
C.F.R. § 3.310(a) and the amendment to 
that regulation, effective October 10, 
2006.

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


